Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                 
                              Allowable Subject Matter
2.         The following is the reasons for allowance of claims 21-28: The present invention is A visual mapping tool for anatomically plotting a recurrence alert. The independent claim 21 identifies following unique and distinct limitations: “formulating a recurrence alert based on a distribution of the locations across the body part image and  measurements associated with each biopsy marker record and generating a display on a graphical user interface, the display including: a recurrence area that comprises at least one of the locations associated with the recurrence alert and identification of any overlapping locations associated with the recurrence alert”.   The prior of record to Fox (US 6155603) and Letts (US 8700432) disclose anatomically plotting biopsy marker and pathological diagnoses on a body part image, retrieving plurality biopsy marker records and retrieving the body image and Yamamori et al. (JP-2014050527) disclose plotting a recurrence alert, however fails to anticipate or render the above limitation obvious singularly or in combination.
3.    The following is the reasons for allowance of claims 29-36: The present invention is  an artificial intelligence computer implemented method for anatomically plotting recurrence alert on the body part image. The independent claim 29 identifies the following unique and distinct limitations: “iterating through the plurality of biopsy marker records and detecting a target biopsy record associated with a threshold recurrence risk, generating a display on a graphical user interface, the display including the body part image and the recurrence alert identifying on the body part image, a target area that includes at least one biopsy location associated with the target biopsy record generating the recurrence alert comprises comparing measurements associated with the target biopsy record to biopsy measurements associated with other biopsy locations and published or exemplary biopsy measurements correlated to the threshold”. The prior of record to Fox (US 6155603) and Letts (US 8700432) disclose anatomically plotting biopsy marker and pathological diagnoses on a body part image, retrieving plurality biopsy marker records and retrieving the body image and Yamamori et al. (JP-2014050527) disclose plotting a recurrence alert, however fails to anticipate or render the above limitation obvious singularly or in combination.
4.    The following is the reasons for allowance of claims 37-43: The present invention is  a computer implemented method for anatomically plotting recurrence alert on the body part image. The independent claim 37 identifies the following unique and distinct limitations: “iterating through biopsy information associated with the at least one biopsy marker record to identify a first biopsy location spaced a predetermined distance apart from a second biopsy location, identifying a recurrence area that includes at least one of the first biopsy location or the second biopsy location and generating a display on a graphical user interface, the display including a recurrence alert overlaid on the body part image, the recurrence alert identifying the recurrence area on the body part image. The prior of record to Fox (US 6155603) and Letts (US 8700432) disclose anatomically plotting biopsy marker and pathological diagnoses on a body part image, retrieving plurality biopsy marker records and retrieving the body image and Yamamori et al. (JP-2014050527) disclose plotting a recurrence alert, however fails to anticipate or render the above limitation obvious singularly or in combination.
                                          Communication
5.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
.      

ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        



   May 4, 2022